DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
none
Pending:
1-28
Withdrawn:
9-28
Examined:
1-8
Independent:
1 and 3
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/a
35 USC 112(a)

112 "Means for"

112/b
35 USC 112(b)

112 Other

112/f
35 USC 112(f)

Double Patenting



Priority
Priority is claimed to as early as 12/3/2014.

Withdrawal / revision of objections and/or rejections
In view of the amendment and remarks:
The objections to the title and specification are withdrawn.
The objections to the claims are withdrawn.
The 112/b rejections are withdrawn.
Rejections and/or objections not maintained from previous office actions are withdrawn. The following rejections and/or objections are either maintained or newly applied. They constitute the complete set applied to the instant application.
112/f means plus function interpretations
The following recitations properly invoke 112/f:
claims 1 and 3, "statistical model that models a cancer reoccurrence risk" with support and embodiments disclosed in the specification at, e.g., p. 38, lines 1-2.  (The disclosure at p. 41, lines 8-13 does not support 112/f because the disclosure relies on inclusion by reference.)

Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claims 1-8 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites "...in response to determining that the risk stratification score exceeds the threshold value, generating a recommendation for administration of a treatment for the subject." 

It therefore is not clear that there is written description support for the entire scope of all possible tissue types, all possible stains, all possible risk stratification scores and all possible treatments in the context of all possible cancers.
  Claims 2-8 similarly lack support.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 pertains.

Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-5
Claims 1-5 are rejected under 35 USC 103 as unpatentable over Van Meir (as cited on the attached form 892) in view of Yeung (as cited on the attached form 892) and in view of Chalkidou (as cited on the attached form 892).

In claim 1, the recited "acquiring..." and associated recitations are taught as at least Van Meir Fig. 3 (Van Meir: Fig. 3; and entire document).
The recited "detecting a boundary..." and associated recitations are taught as at least Van Meir's "showing multiple IL-6-positive cells," (Van Meir: Fig. 3 and caption; and entire document), in which a BRI of the recited "boundary of a tumor" reads on any instance in Van Meir identifying a boundary between a cancerous cell and a non-cancerous cell, such as is depicted and described in Fig. 3 and its caption as "Top, two cells showing cytoplasmic IL-6 staining..."  In a BRI, the recited "boundary" is not limited to any particular shape or size and need not be quantified or stored in any particular way.
The recited "applying the detected boundary..." and associated recitations are taught as at least Van Meir's "GFAP dark gray filaments stain positive on the same cells..." (Van Meir: Fig. 3 and caption; and entire document), in which in a BRI the recitation reads on merely analyzing the same cells in the second image, that is cells within the boundary previously identified.  In a BRI, the claims are not limited to a computational implementation of "applying," at least because no particular computational algorithm is recited.  Also, automating an activity known to be performed by eye as a mental process, such as "applying" a "boundary," would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III). 
The recited "calculating a slide score..." and associated recitations are taught as at least Van Meir's "IL-6-positive cells..." and "Elevated serum levels of these proteins have been found in glioblastoma patients and correlated with tumor extent..." (Van Meir: Fig. 3 and caption; §"INTRODUCTION," 2nd para., and entire document), in which the recited "score" in a BRI reads on any quantification using the recited "pixels."  Again, automating an activity known to be performed by eye as a mental process, such as "applying" a "boundary," would have been prima facie obvious to prima facie obvious (MPEP 2143 E., Example 9 pertains).
The recited "entering the slide scores into a statistical model that models a cancer reoccurrence risk...," "calculating a risk stratification score using the statistical model...," "determining that the risk stratification score exceeds a threshold value..." and associated recitations are taught as at least Van Meir's "...increased amounts of immune complexes have been found in patients' sera which correlated with poor prognosis" (Van Meir: Fig. 3 and caption; §"INTRODUCTION," 2nd para., and entire document), in which the recited "model" and "risk score" read on Van Meir's correlation to prognosis, and the recited "threshold" reads on Van Meir's "increased amounts."  The claim recites no particular slide score, model, risk score or threshold definitions to distinguish the equivalent aspects of the art.  Again, automating activities, e.g. the recited "entering..." and "calculating...," activities known to be performed as mental processes, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III).  Since no particular score calculation is recited, aside from the specification of input pixels, then a BRI of the recitation is prima facie obvious over the relationships disclosed by Van Meir.
Van Meir, while teaching analysis of IL-6 in a human clinical context (e.g. abstract: "glioblastoma patients" and entire document) does not teach the recited generating a recommendation for administration of a treatment.
The recited "generating a recommendation for administration of a treatment" is taught as at least Yeung's "...targeting these inflammatory cytokines in the GBM microenvironment with small molecule kinase inhibitors in combination with cytotoxic agents could achieve therapeutic benefits for patients with recurrent GBM" (Yeung: p. 601, 1st para.; and entire document).  The claim recites no particular treatment.  Automating an activity, e.g. the recited "generating a recommendation for administration of a treatment," an activity known to be performed as a mental process of, for example, an oncologist, would have been prima facie obvious to PHOSITA (see MPEP 2144.04.III).
The art is applied to claim 3 as described for claim 1, noting that a BRI of the recited "hot spot" of claim 3 reads on the identified cells of Fig. 3 of Van Meir.
claim 2, Van Meir teaches hematoxylin staining (p. 6684, 1st col., last para.; and entire document).
Regarding claim 4, Chalkidou teaches Ki-67 imaging (title; and entire document).
Regarding claim 5, Van Meir teaches biological feature identification (Fig. 3; and entire document).
To overcome the 103 rejection, as well as the 101 rejection below, it may help to narrow the claims so as to clearly distinguish prior art involving similar, more manual and/or mental process methods, for example more particularly reciting detecting, calculating and modeling algorithms not performed in the mind.

Combining Van Meir and Yeung
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the oncology teaching of Van Meir using the related teaching of Yeung.  As motivation to combine, an advantage taught by Yeung of modifying methods such as those of Van Meir would have been Yeung's teaching that "...targeting these inflammatory cytokines in the GBM microenvironment with small molecule kinase inhibitors in combination with cytotoxic agents could achieve therapeutic benefits for patients with recurrent GBM" (Yeung: p. 601, 1st para.; and entire document).  Thus, PHOSITA would have been motivated to modify Van Meir using the above techniques of Yeung in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Van Meir and Yeung are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply Yeung's teaching to the related teaching of Van Meir. 

Combining Van Meir and Chalkidou
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the oncology teaching of Van Meir using the related teaching of Chalkidou.  As motivation to combine, an advantage taught by Chalkidou of modifying methods such as those of Van Meir would have been Chalkidou's teaching that "...meta-analysis showed that given an appropriate study design the FLT/Ki-67 correlation is significant and independent of cancer type" (Chalkidou: §Abstract, Findings; and entire document).  Thus, PHOSITA would have been motivated to modify Van Meir using the above techniques of Chalkidou in order to achieve the above advantage.  One would have had a reasonable expectation of success in doing so because Van Meir and Chalkidou are generally drawn to related teaching, and PHOSITA would have understood how to and would have been motivated to apply Chalkidou's teaching to the related teaching of Van Meir. 

Regarding each of the above 103 claim rejections, to the extent that the limitations within a claim are taught individually but are not explicitly taught with the recited relationships and sequencing among limitations, then in the absence of a secondary consideration to the contrary, it would have been prima facie obvious to PHOSITA to try the recited combination of limitations as those limitations are taught individually as described above.  Trying the recited combinations would have been examples of combining prior art elements, in some instances elements taught within the same reference, according to known methods to yield predictable results and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.


Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-8 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  See MPEP 706.03(a).II and MPEP 2106.II.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
USPTO Guidance published in the Federal Register and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of calculating a risk stratification score including the JE elements of "detecting...," "applying... to identify...," "calculating a slide score...," "entering..." and "calculating a risk stratification score...," "determining..." and "...generating...," each of which, 
Preliminarily, at this 1st step of the analysis, elements of independent claim 3 are interpreted as directed to the abstract idea of calculating a risk stratification score including the JE elements of "detecting..." (two instances), "applying... to identify...," "calculating a slide score...," "entering..." and "calculating a risk stratification score...," "determining..." and "...generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  For example, only two each of lattice points, drug interventions, iterations, etc. are required, such that the entire method is amenable to calculation with pencil and paper.  For example, the images can number only two and can have only a few pixels, etc.
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed in the above guidance: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele).  
Instant examples of math concepts include the score calculations, including math inherent in the recitations as the only supported embodiments (e.g. regarding a "slide score," specification: p. 14, line 29 
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, the October 2019 Update guidance includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way that a programmer may proceed from the recited inputs to the recited outputs, e.g. through actual performance of the disclosed judicial exceptions (JEs). 
Regarding the "Meaning of 'Recites,'" the October Update states, referring to the January Guidance (emphasis added): 
The 2019 PEG did not change the meaning of 'recites' from how this term is used in the Manual of Patent Examining Procedure (MPEP)...  That is, a claim recites a judicial exception when the judicial exception is 'set forth' or 'described' in the claim. While the terms 'set forth' and 'describe' are thus both equated with 'recite,' their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diamond v. Diehr clearly stated a mathematical equation in the repetitively calculating step, such that the claims 'set forth' an identifiable judicial exception, but the claims in Alice Corp. v. CLS Bank, 'described' the concept of 
While the "set forth" language of the October Update (p. 1) approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the guidance. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  While the recited additional elements (e.g. hardware elements and/or steps) do implement the identified JEs, those additional elements are not understood to constitute a particular machine in the context of 101 analysis.  (Contrast and compare, for example, Mackay Radio and/or Ultramercial, MPEP 2106.05(b).I.)
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the above USPTO guidance) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 3 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
"acquiring..." is a conventional element of a laboratory and/or computing environment and/or a conventional data gathering/input element, as exemplified by Van Meir (as cited on the attached form 892), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 3
Summing up the above Mayo/Alice analysis of claims 1 and 3, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2 and 5-8 add elements which also are part of the identified JEs for the same reasons 
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 4: "Ki-67 image," as exemplified by Chalkidou (as cited on the attached form 892).  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.


Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the above-cited Office guidance, including among the step 2A, 2nd prong, bulletized "considerations" in the January 2019 guidance.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE, corresponding to the first of the "considerations" in the Office guidance -- A claim is not directed to a JE (however, note the paragraph in the 101 rejection describing what may be included in an abstract idea).  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently "computer-related" and/or improves its relevant field: Enfish/TLI, McRO, BASCOM and Synopsys.  Since these opinions relate to inventions which were to some extent computer-related, this aspect of any analogous argument also should be addressed.  Furthermore, these arguments generally rely on there being an "improvement" clearly on the record.  One way of placing an improvement argument clearly on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no improvement without a difference); and any improvement is either explicitly recited or inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that the argument applies to all claimed embodiments.  

2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the Office guidance -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Response to Arguments

Response to arguments regarding Claim Rejections - 35 USC 101 -- Abstract idea

Applicant states (emphasis removed/added, applicant remarks: p. 20, penultimate para.):
...a human mind is not equipped to practically perform detection of tumor boundaries in a histopathological slide image.
This assertion lacks evidence.  Generally, human minds have been viewing and assessing histopathology images for decades, including noting cell structure locations within tissues, in particular after staining to improve visual contrast.  The claim reads on embodiments practical for the human mind, and the claim is not clearly limited to forms of detection requiring computation and exceeding the capacity of the human mind.

Applicant states (emphasis removed/added, applicant remarks: p. 20, penultimate para.):
...a histopathological tissue slide includes substantially more than few pixels for a human mind to practically perform detection of tumor boundaries
While the statement is not entirely clear in its grammar, the gist appears to be an assertion that there is some threshold as to number of pixels which the mind can assess.  First, it is not clear that such a threshold exists since, generally, human minds routinely assess images contains millions of pixels, obviously assessing the pixels in aggregate and not pixel-by-pixel.  If there is some assumption as to pixel-by-pixel mathematical calculations, then this assumption is not clearly recited in the claim.  Second, even if there is some required pixel-by-pixel math calculation, the claim is not clearly limited to any particular threshold, number of pixels or pixel resolution generally.

Applicant states (emphasis removed/added, applicant remarks: p. 21, last para.):
...the above elements recite physical processes such as detecting tumor boundaries in histopathological slide images
The stated "detecting tumor boundaries" is not understood to be a "physical process," contrary to the assertion.  No physical element changes form or is otherwise processed.

Applicant states (emphasis removed/added, applicant remarks: p. 22, penultimate para.):
Applicant respectfully request clarification explaining why the additional elements or combination of the elements do not integrate the alleged judicial exception into a practical application.
In claim 1, the only clearly additional element is the recited step of "acquiring..."  The recited "for administration of a treatment" is intended use, apparently to result from the recommendation.  The "acquiring" step precedes the identified elements of the judicial exceptions, including the recited "generating a recommendation...," providing data for the judicial exceptions without the "acquiring" step clearly being affected by or operating on the results of the judicial exceptions.  Also, the intended use of "administration of a treatment" specifies no particular treatment.

Applicant states (emphasis removed/added, applicant remarks: p. 23, penultimate para.):
The ability to precisely detect tumor cells from the slide images associated with different stains facilitates the computer system to generate image-analysis results (e.g., risk stratification scores) that are far more accurate than conventional computer systems.
There appears to be no convincing explanation, let alone evidence, supporting the asserted "precisely" and "far more accurate."  Also, there is no clear example of a "conventional computer system" to which comparison is being made.  As, for example, Van Meir, exemplifies, dual staining of alternate tissue sections was well-known technology in 1990, and it is not clear what improvement the instant invention provides such as might demonstrate integration of the identified judicial exceptions into practical application.

Again, it may help to narrow the claims and to more clearly compare the results of the claims to the previous state of the technology field.  The 1st bulletized suggestion at the end of the rejection pertains.

Citations to Art
In the above citations to documents in the art, an effort has been made to specifically cite representative passages, however rejections are in reference to the entirety of each document relied upon.  Other passages, not specifically cited, may apply as well.

Conclusion
No claim is allowed.
Applicant's amendments necessitated the new grounds for rejection in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631